                                                            USDCSDNY               I
                                                            DOCUMENT                         I
UNITED STATES DISTRICT COURT                                ELECTRO NI CALLY FILED 1
SOUTHERN DISTRICT OF NEW YORK
STACEY MERCER,                                            I.=========1
                                                          1
                                                            DOC#:_ _ _-----,_ _ [
                                                                 /w
                                                           DATE FILED: :l/!'3      I
                Plaintiff,                             19-CV-9485 (PGG) (BCM)
        -against-
                                                      ORDER
OCEANVIEW TERRACE HOTEL LLC,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        It appearing to the Court that plaintiff has taken no action in this case since October 14,

2019, when she filed her Complaint (Dkt. No. 1), it is hereby ORDERED that, no later than

February 28, 2020 , plaintiff shall file a status letter updating the Court on the present status of

the case, along with an affidavit of service certifying that the Complaint was served on the

defendant.

        Failure to comply with this order may result in the case being dismissed by the Court for

failure to prosecute pursuant to Rule 41 (b ).

Dated: New York, New York
       February 18, 2020
                                                 SO ORDERED .




                                                 ~
                                                 United States Magistrate Judge
